UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04985 Templeton Emerging Markets Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. AKBANK T.A.S. Meeting Date:MAR 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:AKBNK Security ID:M0300L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Report Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board Management For For 6 Approve Allocation of Income Management For For 7 Ratify Director Appointment Management For For 8 Elect Directors Management For For 9 Approve Director Remuneration Management For For 10 Ratify External Auditors Management For For 11 Amend Company Articles Management For For 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 13 Approve Upper Limit of Donations for 2014 Management For For 14 Approve Profit Distribution Policy Management For For 15 Receive Information on Remuneration Policy Management None None ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:AUG 30, 2013 Record Date:JUL 30, 2013 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Wu Zhenfang as Director Management For For 2a Approve Provision of Guarantee by Chalco Ningxia Energy Group Limited to Ningxia Ning Electric PV Material Co., Ltd. in Respect of the Loan of RMB 30 Million Management For For 2b Approve Provision of Guarantee by Chalco Ningxia Energy Group Limited to Ningxia Ning Electric PV Material Co., Ltd. in Respect of the Loan of RMB 20 Million Management For For 2c Approve Provision of Guarantee by Chalco Ningxia Energy Group Limited to Ningxia Yinxing Polycrystalline Silicon Co., Ltd. in Respect of the Loan of RMB 40 Million Management For For 2d Approve Provision of Guarantee by Chalco Ningxia Energy Group Limited to Ningxia Yinxing Polycrystalline Silicon Co., Ltd. in Respect of the Loan of RMB 25 Million Management For For 2e Approve Provision of Guarantee by Chalco Ningxia Energy Group Limited to Ningxia Yinxing Polycrystalline Silicon Co., Ltd. in Respect of the Loan of RMB 15 Million Management For For 2f Approve Provision of Guarantee by Ningxia Yinxing Energy Co., Ltd. to Ningxia Yinxing Energy Wind Power Equipment Manufacturing Co., Ltd. Management For For 2g Approve Provision of Guarantee by Ningxia Yinxing Energy Co., Ltd. to Ningxia Yinxing Energy Photovoltaic Equipment Manufacturing Co., Ltd. Management For For 2h Approve Provision of Guarantee by Ningxia Yinxing Energy Photovoltaic Equipment Manufacturing Co., Ltd. to Ishibashi Gearbox (Yinchuan) Co., Ltd. Management For For 2i Approve Provision of Guarantee by Ningxia Yinxing Energy Co., Ltd. to Ningxia Ning Electric Silicon Materials Co., Ltd. Management For For 2j Approve Provision of Guarantee by Chalco Ningxia Energy Group Limited to Ningxia Ning Electric PV Material Co., Ltd. Management For For 2k Approve Provision of Guarantee by Chalco Ningxia Energy Group Limited to Ningxia Yinxing Energy Co., Ltd. in Respect of the Loan of RMB 30 Million Management For For 2l Approve Provision of Guarantee by Chalco Ningxia Energy Group Limited to Ningxia Yinxing Energy Co., Ltd. in Respect of the Loan of RMB 20 Million Management For For 2m Approve Provision of Guarantee by Chalco Ningxia Energy Group Limited to Ningxia Yinxing Energy Co., Ltd. in Respect of the Loan of RMB 60 Million Management For For 2n Approve Provision of Guarantee by Chalco Ningxia Energy Group Limited to Zhongwei Ningdian New Energy Co., Ltd. Management For For 2o Approve Provision of Guarantee by Ningxia Yinxing Energy Co., Ltd. to Ningxia Yinxing Energy Photovoltaic Equipment Manufacturing Co., Ltd. Management For For 2p Approve Provision of Guarantee by Ningxia Yinxing Energy Co., Ltd. to Ishibashi Gearbox (Yinchuan) Co., Ltd. Management For For 2q Approve Provision of Guarantee by Ningxia Yinyi Wind Power Co., Ltd. in Respect of the Loan for the Sunjiatan Phase II Project of Ningxia Yinxing Energy Co., Ltd. Management For For 2r Approve Provision of Guarantee by Ningxia Yinxing Energy Co., Ltd. to Ningxia Yinyi Wind Power Co., Ltd. in Respect of the Loan of RMB 40 Million Management For For 2s Approve Provision of Guarantee by Ningxia Yinxing Energy Co., Ltd. to Ningxia Yinyi Wind Power Co., Ltd. in Respect of the Loan of RMB 60 Million Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:NOV 29, 2013 Record Date:OCT 29, 2013 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Disposal of the 65 Percent Equity Interest in Chalco Iron Ore Holdings Ltd. by Chalco Hong Kong Ltd. Management For For 2 Approve Proposed Transfer of Bank Loans by Chalco Hong Kong Ltd. to Aluminum Corporation of China Overseas Holdings Ltd. Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 27, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Report Management For For 2 Approve Supervisory Committee's Report Management For For 3 Approve Independent Auditor's Report and Audited Financial Report Management For For 4 Approve Non-Distribution of Final Dividend and Non-Transfer of Reserves to Increase Share Capital Management For For 5 Reappoint Auditors and Authorize Audit Committee to Fix Their Remuneration Management For For 6 Elect Sun Zhaoxue as Director Management For For 7 Approve Remuneration Standards for Directors and Supervisors Management For For 8 Approve Renewal of Liability Insurance for Directors, Supervisors and Other Senior Management Member Management For For 9 Approve Extension of Term of Provision of Guarantees to Chalco Trading Hong Kong Co., Ltd. Management For For 10 Approve Provision of Guarantees by Chalco Ningxia Energy Group Limited and Its Subsidiaries to Its Subsidiaries for Bank Loans Management For For 11 Approve Provision of Guarantees to the Company's Subsidiary(ies) for Overseas Bonds Management For For 12 Approve Provision of Guarantees by Shanxi Huasheng Aluminum Co., Ltd. to Huozhou Coal Group Xingshengyuan Coal Industrial Co., Ltd. for Bank Loans Management For For 13 Approve Connected Transaction with Jiaozuo Wanfang Aluminum Company Limited Management For For 14 Approve Issuance of Debt Financing Instruments Management For For 15 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 16 Approve Issuance of Overseas Bond(s) Management For For 17 Approve Extension of the Period of Authorization for the Board to Deal with Specific Matters Relating to the Proposed A Share Issue Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 27, 2014 Record Date:MAY 27, 2014 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Adjustment in Authorization Period of Resolutions Under the A Share Issue Management For For ANHUI TIANDA OIL PIPE CO., LTD. Meeting Date:MAY 23, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:00839 Security ID:Y013AA102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Statements Management For For 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Profit Distribution Plan and Declare Final and Special Dividend Management For For 6 Authorize Board to Fix Directors' and Supervisors' Remuneration Management For For 7 Elect Fu Jun as Director Management For For 8 Elect Wang Jie as Director Management For For 9 Elect Huang Yao Qi as Supervisor Management For For 10 Elect Didier Maurice Francis Hornet as Supervisor Management For For 11a Amend Articles 45 of the Company's Articles of Association Management For For 11b Amend Articles 60 of the Company's Articles of Association Management For For 11c Amend Articles 62 of the Company's Articles of Association Management For For 11d Amend Articles 64 of the Company's Articles of Association Management For For 11e Amend Articles 93 of the Company's Articles of Association Management For For 12a Approve Extension Agreement Management For For 12b Approve Proposed Annual Cap under the Extension Agreement Management For For 12c Authorize Board to Do such Other Acts and Things Necessary to Give Effect to the Extension Agreement and Related Transactions Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:MAY 30, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Lei Xiaoyang as Director Management For For 2b Elect Song Jian as Director Management For For 2c Elect Jiang Bo as Director Management For For 2d Authorize Board to Fix Directors' Remuneration Management For For 3 Reappoint Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 4c Authorize Reissuance of Repurchased Shares Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:NOV 26, 2013 Record Date:OCT 25, 2013 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of the Term of Validity of the Proposal Regarding the Issuance of A Share Convertible Bonds and Other Related Matters Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 09, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2013 Management For For 5 Approve Interim Profit Distribution Plan for the Year 2014 Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Articles of Association Management For For 8 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 27, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:BUENAVC1 Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Appoint Auditors Management For For 4 Ratify Amendments to Dividend Policy Management For For 5 Approve Dividends Management For For 6 Elect Directors Management For For DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:APR 08, 2014 Record Date: Meeting Type:SPECIAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Listing Segment from Premium to Standard on the London Stock Exchange Management For For DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 07, 2014 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Elect Neil Galloway as Director Management For For 3 Reelect Simon Keswick as Director Management For For 4 Reelect George Koo as Director Management For For 5 Reelect Lord Leach of Fairford as Director Management For For 6 Reelect James Riley as Director Management For For 7 Approve Auditors and Authorise Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity Linked Securities with or without Preemptive Rights Management For For 9 Authorise Share Repurchase Program Management For For GAZPROM OAO Meeting Date:JUN 27, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL Ticker:GAZP Security ID:368287207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Dividends of RUB 7.20 per Share Management For For 5 Ratify ZAO PricewaterhouseCoopers as Auditor Management For For 6 Approve Remuneration of Directors Management For Against 7 Approve Remuneration of Members of Audit Commission Management For For 8 Amend Charter Management For For 9 Amend Regulations on Board of Directors Management For For 10 Approve Large-Scale Related-Party Transaction with South Stream Transport B.V.: Guarantee Agreement for Securing Obligations of LLC Gazprom Export Management For For 11.1 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements Management For For 11.2 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Agreements Management For For 11.3 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements Management For For 11.4 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement Management For For 11.5 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement Management For For 11.6 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement Management For For 11.7 Approve Related-Party Transaction with OAO AB ROSSIYA Re: Loan Facility Agreement Management For For 11.8 Approve Related-Party Transaction with OAO Gazprombank and OAO Sberbank of Russia Re: Agreements on Transfer of Funds and Maintaining Minimum Balance on Bank Accounts Management For For 11.9 Approve Related-Party Transaction with OAO AB ROSSIYA Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts Management For For 11.10 Approve Related-Party Transaction with OAO Gazprombank, OAO Sberbank of Russia, and OAO AB ROSSIYA Re: Agreements on Using Electronic Payments System Management For For 11.11 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Management For For 11.12 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 11.13 Approve Related-Party Transaction with OAO Bank VTB Re: Agreement on Forward/Swap Conversion Operations Management For For 11.14 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Agreements on Foreign Currency Purchase/Sale Management For For 11.15 Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements Management For For 11.16 Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements Management For For 11.17 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Deposit Agreements Management For For 11.18 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 11.19 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 11.20 Approve Related-Party Transaction with OAO Bank VTB Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 11.21 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Tax Authorities Management For For 11.22 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Guarantees to Tax Authorities Management For For 11.23 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Agreements on Guarantees to Tax Authorities Management For For 11.24 Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreements on Temporary Possession and Use of Building and Equipment Management For For 11.25 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.26 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Temporary Possession and Use of Non-residential Premises Management For For 11.27 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.28 Approve Related-Party Transaction with OAO Gazpromneft Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Telecommunications Management For For 11.29 Approve Related-Party Transaction with OAO Gazprom Kosmicheskiye Sistemy Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.30 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.31 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreements on Sale of Commercial Products Owned by Gazprom Management For For 11.32 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.33 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreements on Temporary Possession and Use of Gas Distribution System, Software and Hardware Solutions Management For For 11.34 Approve Related-Party Transaction with OAO Druzhba Re: Agreements on Temporary Possession and Use of Facilities of Druzhba Vacation Cente Management For For 11.35 Approve Related-Party Transaction with OOO Gazprom Investproyekt Re: Provision of Consulting Services Management For For 11.36 Approve Related-Party Transaction with OAO NOVATEK Re: Agreements on Arranging of Injection and Storage of Gas Management For For 11.37 Approve Related-Party Transaction with OOO Gazprom Komplektatsiya Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.38 Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreements on Delivery of Gas Management For For 11.39 Approve Related-Party Transaction with OAO Tomskgazprom Re: Agreements on Transportation of Gas Management For For 11.40 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Transportation of Gas Management For For 11.41 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Environment, Life, Health, and Individual Property Insurance Management For For 11.42 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Sale/Purchase of Gas Management For For 11.43 Approve Related-Party Transaction with A/S Latvijas Gaze Re: Agreements on Sale of Gas, Arranging of Injection, and Storage of Gas Management For For 11.44 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Agreements on Transfer of Funds Management For For 11.45 Approve Related-Party Transaction with AB Lietuvos Dujos Re: Agreements on Sale of Gas Management For For 11.46 Approve Related-Party Transaction with AO Moldovagaz Re: Agreements on Sale and Transportation of Gas Management For For 11.47 Approve Related-Party Transaction with KazRosGaz LLP Re: Agreements on Transportation of Gas Management For For 11.48 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreements on Transportation of Gas Management For For 11.49 Approve Related-Party Transaction with OAO AK Transneft Re: Agreements on Transportation of Oil and Storage of Oil Management For For 11.50 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.51 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.52 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.53 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.54 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.55 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.56 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts Work Management For For 11.57 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.58 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.59 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.60 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: License to Use Software Management For For 11.61 Approve Related-Party Transaction with OAO Gazprom Kosmicheskiye Sistemy Re: Agreements on Investment Projects Management For For 11.62 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Investment Projects Management For For 11.63 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Works Related to Cost Estimate Documentation and On-Load Pre-Commissioning Tests Management For For 11.64 Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Property Management For For 11.65 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Property Management For For 11.66 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Management For For 11.67 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Property Management For For 11.68 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Management For For 11.69 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees, Their Familiy Members, and Retired Former Employees Management For For 11.70 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Transportation Vehicles Owned By Gazprom Management For For 11.71 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Travelling On Official Business Management For For 11.72 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Using Electronic Payments System Management For For 11.73 Approve Related-Party Transaction with OOO Gazprom Gazomotornoye Toplivo Re: License to Use OAO Gazprom's Trademarks Electronic Payments System Management For For 11.74 Approve Related-Party Transaction with Equipment Manufacturers Association Novye Technologii Gazovoy Otrasli Re: License to Use OAO Gazprom's Trademarks Electronic Payments System Management For For 11.75 Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's TrademarksElectronic Payments System Management For For 11.76 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Management For For 11.77 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Gas Supply Agreements Management For For 11.78 Approve Related-Party Transaction with OAO Gazprom Neft Re: Crude Oil Supply Agreements Management For For 11.79 Approve Related-Party Transaction with OAO NOVATEK Re: Agreements on Transportation of Gas Management For For 11.80 Approve Related-Party Transaction with OAO Gazprom Transgaz Belarus Re: Agreements on Sale of Gas and Transit Transportation of Gas Management For For 12.1 Elect Andrey Akimov as Director Management None Against 12.2 Elect Farit Gazizullin as Director Management None Against 12.3 Elect Viktor Zubkov as Director Management None Against 12.4 Elect Elena Karpel as Director Management None Against 12.5 Elect Timur Kulibayev as Director Management None Against 12.6 Elect Vitaliy Markelov as Director Management None Against 12.7 Elect Viktor Martynov as Director Management None Against 12.8 Elect Vladimir Mau as Director Management None Against 12.9 Elect Aleksey Miller as Director Management None Against 12.10 Elect Valery Musin as Director Management None Against 12.11 Elect Seppo Remes as Director Management None For 12.12 Elect Oleg Saveliev as Director Management None Against 12.13 Elect Andrey Sapelin as Director Management None Against 12.14 Elect Mikhail Sereda as Director Management None Against 13.1 Elect Vladimir Alisov as Member of Audit Commission Management For Against 13.2 Elect Dmitry Arkhipov as Member of Audit Commission Management For For 13.3 Elect Aleksey Afonyashin as Member of Audit Commission Management For Against 13.4 Elect Irina Babenkova as Member of Audit Commission Management For Against 13.5 Elect Andrey Belobrov as Member of Audit Commission Management For Against 13.6 Elect Vadim Bikulov as Member of Audit Commission Management For For 13.7 Elect Larisa Vitj as Member of Audit Commission Management For Against 13.8 Elect Aleksandr Ivanninkov as Member of Audit Commission Management For Against 13.9 Elect Marina Mikhina as Member of Audit Commission Management For For 13.10 Elect Yuriy Nosov as Member of Audit Commission Management For For 13.11 Elect Karen Oganyan as Member of Audit Commission Management For Against 13.12 Elect Oleg Osipenko as Member of Audit Commission Management For Against 13.13 Elect Sergey Platonov as Member of Audit Commission Management For Against 13.14 Elect Svetlana Ray as Member of Audit Commission Management For Against 13.15 Elect Mikhail Rosseyev as Member of Audit Commission Management For Against 13.16 Elect Tatyana Fisenko as Member of Audit Commission Management For Against 13.17 Elect Alan Khadziev as Member of Audit Commission Management For Against 13.18 Elect Aleksandr Shevchuk as Member of Audit Commission Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:AUG 29, 2013 Record Date:JUL 30, 2013 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:DEC 16, 2013 Record Date:NOV 15, 2013 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Short-term Financing Bonds Management For For 2a Elect Fu Yuwu as Director Shareholder For For 2b Elect Lan Hailin as Director Shareholder For For 2c Elect Wang Susheng as Director Shareholder For For 2d Elect Leung Lincheong as Director Shareholder For For 2e Elect Li Fangjin as Director Shareholder For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:JUN 30, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:601238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept 2013 Annual Report Management For For 2 Accept Report of the Board of Directors Management For For 3 Accept Report of the Supervisory Committee Management For For 4 Accept Financial Statements and Statutory Reports Management For For 5 Approve Profit Distribution Plan and the Proposed Distribution of Final Dividend Management For For 6 Approve Proposed Adjustment of Allowance of Independent Directors Management For For 7 Appoint PricewaterhouseCoopers as the Overseas Auditor of the Company and BDO China Shu Lun Pan Certified Public Accountants LLP as the Domestic Auditor of the Company and Authorize Management to Fix Their Remuneration Management For For 8 Appoint BDO China Shu Lun Pan Certified Public Accountants LLP as Internal Control Auditor of the Company and Authorize Management to Fix Their Remuneration Management For For HYUNDAI DEVELOPMENT CO. - ENGINEERING & CONSTRUCTION Meeting Date:MAR 21, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:012630 Security ID:Y38397108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Disposition of Loss, and Dividend of KRW 50 per Share Management For For 2.1 Reelect Park Chang-Min as Inside Director Management For For 2.2 Reelect Kim Jong-Soo as Inside Director Management For For 2.3 Reelect Choi Myung-Hae as Outside Director Management For For 3 Reelect Choi Myung-Hae as a Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 23, 2013 Record Date:OCT 18, 2013 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 2.1 Re-elect Hugh Cameron as Chairman of the Audit Committee Management For For 2.2 Re-elect Almorie Maule as Member of the Audit Committee Management For For 2.3 Elect Thabo Mokgatlha as Member of the Audit Committee Management For For 2.4 Re-elect Babalwa Ngonyama as Member of the Audit Committee Management For For 3 Approve Remuneration Policy Management For Against 4.1 Re-elect Hugh Cameron as Director Management For For 4.2 Elect Peter Davey as Director Management For For 4.3 Re-elect Mandla Gantsho as Director Management For For 4.4 Elect Albertinah Kekana as Director Management For For 4.5 Elect Alastair Macfarlane as Director Management For For 4.6 Re-elect Thabo Mokgatlha as Director Management For For 4.7 Elect Brett Nagle as Director Management For For 1 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 2 Approve Financial Assistance to Related or Inter-related Company Management For For INFOSYS LTD. Meeting Date:AUG 03, 2013 Record Date: Meeting Type:SPECIAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appointment and Remuneration of N.R.N. Murthy as Executive Director Management For For INFOSYS LTD. Meeting Date:JUN 14, 2014 Record Date: Meeting Type:ANNUAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 43.00 Per Share and Confirm Interim Dividend of INR 20.00 Per Share Management For For 3 Reelect B.G. Srinivas as Director Management None None 4 Reelect S. Gopalakrishnan as Director Management For For 5 Approve BSR & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect U.B.P. Rao as Director and Approve Appointment and Remuneration of U.B.P. Rao as Executive Director Management For For 7 Elect K. Mazumdar-Shaw as Independent Non-Executive Director Management For For 8 Elect C.M. Browner as Independent Non-Executive Director Management For For 9 Elect R. Venkatesan as Independent Non-Executive Director Management For For 10 Approve Sale, Transfer, and/or Disposal of the Products, Platforms and Solutions Business to Edgeverve Systems Ltd., a Wholly-Owned Subsidiary of the Company, for a Consideration of USD 80 Million Management For For 11 Approve Vacancy on the Board Resulting from the Retirement of A.M. Fudge Management For For KASIKORNBANK PCL Meeting Date:APR 04, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operations Report Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 3.50 Per Share Management For For 5.1 Elect Pairash Thajchayapong as Director Management For For 5.2 Elect Kobkarn Wattanavrangkul as Director Management For For 5.3 Elect Krisada Lamsam as Director Management For For 5.4 Elect Teeranun Srihong as Director Management For For 5.5 Elect Rapee Sucharitakul as Director Management For For 6 Elect Puntip Surathin as Director Management For For 7 Approve Remuneration of Directors Management For For 8 Approve KPMG Phoomchai Audit Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Other Business Management None None KIATNAKIN BANK PUBLIC CO LTD Meeting Date:APR 24, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:KKP Security ID:Y47675114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge 2013 Bank's Activities Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 2.65 Per Share Management For For 5.1 Elect Manop Bongsadadt as Director Management For For 5.2 Elect Suraphol Kulsiri as Director Management For For 5.3 Elect Suvit Mapaisansin as Director Management For For 5.4 Elect Aphinant Klewpatinond as Director Management For For 5.5 Elect Krittiya Veeraburus as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against LAND & HOUSES PUBLIC CO. LTD. Meeting Date:APR 24, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:LH Security ID:Y5172C198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge 2013 Operating Results Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 0.40 Per Share Management For For 5.1 Elect Pakhawat Kovithvathanaphong as Director Management For For 5.2 Elect Wisanu Subsompon as Director Management For For 5.3 Elect Adisorn Thananan-narapool as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Ernst and Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Authorize Issuance of Debentures Management For For 9 Approve Issuance of Warrants to Existing Shareholders Management For For 10 Reduce Registered Capital and Amend Memorandum of Association to Reflect the Decrease in Registered Capital Management For For 11 Increase Registered Capital and Amend Memorandum of Association to Reflect Increase in Registered Capital Management For For 12 Approve Issuance of Shares on Conversion of the Warrants Management For For 13 Other Business Management For Against LUKOIL OAO Meeting Date:SEP 30, 2013 Record Date:AUG 15, 2013 Meeting Type:SPECIAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 50 per Share for First Six Months of Fiscal 2013 Management For For 2 Amend Charter Management For For 3 Amend Regulations on Board of Directors Management For For LUKOIL OAO Meeting Date:JUN 26, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 110 Per Share for 2013 Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheev as Director Management None For 2.3 Elect Valery Grayfer as Director Management None Against 2.4 Elect Igor Ivanov as Director Management None For 2.5 Elect Sergey Kochkurov as Director Management None Against 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Richard Matzke as Director Management None Against 2.8 Elect Sergey Mikhaylov as Director Management None Against 2.9 Elect Mark Mobius as Director Management None For 2.10 Elect Guglielmo Antonio Claudio Moscato as Director Management None For 2.11 Elect Ivan Pictet as Director Management None For 2.12 Elect Leonid Fedun as Director Management None Against 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Pavel Suloev as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Their Service until 2014 AGM Management For For 4.2 Approve Remuneration of Newly Elected Directors Management For For 5.1 Approve Remuneration of Members of Audit Commission for Their Service until 2014 AGM Management For For 5.2 Approve Remuneration of Newly Elected Members of Audit Commission Management For For 6 Ratify ZAO KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Amend Regulations on General Meetings Management For For 9.1 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For 9.2 Approve Related-Party Transaction Re: Supplement to Loan Agreement with OAO RITEK Management For For MCB BANK LIMITED Meeting Date:MAR 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:MCB Security ID:Y61898105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve A.F. Ferguson & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For Against 4 Approve Final Cash Dividend of PKR 3.50 Per Share Management For For 5 Approve Bonus Issue Management For For 6.1 Approve Charitable Donation to Prime Minister's Earthquake Relief Fund, 2013 for Baluchistan Management For For 6.2 Approve Expenses Incurred Towards Security Measures for Chairman Management For For 7.1 Amend Articles of Association Management For For 7.2 Amend Articles of Association Management For For 8 Other Business Management For Against MMC NORILSK NICKEL Meeting Date:DEC 20, 2013 Record Date:NOV 01, 2013 Meeting Type:SPECIAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 220.70 per Share for First Nine Months of Fiscal 2013 Management For For 2.1 Approve Related-Party Transaction with OJSC Kola MMC Re: Processing of Industrial Products Management For For 2.2 Approve Related-Party Transaction with OJSC Kola MMC Re: Security Services Management For For 2.3 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Transportation and Construction Services, Remodeling and Technologic Assignments Management For For 2.4 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Construction Services Management For For 2.5 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Transfer of Ownership of Materials to MMC Norilsk Nickel Management For For 2.6 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Mechanized Services Management For For 2.7 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Servicing of Fixed Assets and Metrological Services Management For For 2.8 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Drafting Project and Estimate Documentation Management For For 2.9 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Services Related to Weighing Mine Cars Management For For 2.10 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Repair Works at the Facilities of the Polar Division of MMC Norilsk Nickel Management For For 2.11 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Transfer of Ownership of Materials to MMC Norilsk Nickel Management For For 2.12 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Supply of Energy Resources Management For For 2.13 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Cargo Handling and Goods Storage Services Management For For 2.14 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Water Treatment and Transportation Services Management For For 2.15 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Construction and Installation Works Management For For 2.16 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Mechanized Services Management For For 2.17 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Supply of Fuel Resources Management For For 2.18 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Lease of Equipment Management For For 2.19 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Information and Automation Systems Services Management For For 2.20 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Services on Tinting of Diesel Fuel Management For For 2.21 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Services on Laboratory Analyses of Waste Oil Products Management For For 2.22 Approve Related-Party Transaction with Polar Construction Company Re: Services Related to Operation of Fixed Assets Management For For 2.23 Approve Related-Party Transaction with Polar Construction Company Re: Shaft Sinking Services Management For For 2.24 Approve Related-Party Transaction with Polar Construction Company Re: Repair Works Management For For 2.25 Approve Related-Party Transaction with Polar Construction Company Re: Transfer of Ownership of Materials and Equipment to MMC Norilsk Nickel Management For For 2.26 Approve Related-Party Transaction with Polar Construction Company Re: Health and Safety Services Management For For 2.27 Approve Related-Party Transaction with Polar Construction Company Re: Transfer of Ownership of Buildings, Constructions and Equipment to MMC Norilsk Nickel Management For For 2.28 Approve Related-Party Transaction with Polar Construction Company Re: Commissioning Works at Facilities Management For For 2.29 Approve Related-Party Transaction with Polar Construction Company Re: Construction and Installation Works Management For For 2.30 Approve Related-Party Transaction withGipronickel Institute LLC Re: Prepare Land Plots Cadaster Catalogues Management For For 2.31 Approve Related-Party Transaction withGipronickel Institute LLC Re: Services Related to Drafting Project, Estimate and Technical Documentation Management For For 2.32 Approve Related-Party Transaction withGipronickel Institute LLC Re: Design Works at the Facility Komsomolsky Mine Management Office Management For For 2.33 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Scientific and Technical Services Management For For 2.34 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Accreditation, Certification and Control Services Management For For 2.35 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Subscription Information and Library Services Management For For 2.36 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Design, Exploration, Technology, Scientific Research and Feasibility Studies Management For For 2.37 Approve Related-Party Transaction with OJSC NTEK Re: Services Related to Operation of Fixed Assets Management For For 2.38 Approve Related-Party Transaction with OJSC NTEK Re: Transfer of Ownership of Materials to MMC Norilsk Nickel Management For For 2.39 Approve Related-Party Transaction with OJSC NTEK Re: Supply of Energy Resources Management For For 2.40 Approve Related-Party Transaction with OJSC NTEK Re: Cargo Handling and Goods Storage Services Management For For 2.41 Approve Related-Party Transaction with OJSC Norilskgazprom Re: Supply of Fuel Resources Management For For 2.42 Approve Related-Party Transaction with OJSC Taimyrgaz Re: Supply of Fuel Resources Management For For 2.43 Approve Related-Party Transaction with OJSC Arkhangelsk Commercial Sea Port Re: Transportation Services Management For For 2.44 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Cargo Transportation, Mechanized Construction and Remodeling Works, Logistic Cargo Handling Management For For 2.45 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Services Related to Adjusting and Repair of Measurement Instruments Management For For 2.46 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Works Related to Repair of Mechanical and Power equipment Management For For 2.47 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Transfer of Materials and Equipment to MMC Norilsk Nickel Management For For 2.48 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Equipment Installation Services Management For For 2.49 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Supply of Fuel Resources; Refueling, Transportation and Dispensing of Fuels and Lubricants Management For For 2.50 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Information and Automation Systems Services Management For For 2.51 Approve Related-Party Transaction with Polar Construction Company Re: Transfer of Ownership of Materials to MMC Norilsk Nickel Management For For 2.52 Approve Related-Party Transaction with Polar Construction Company Re: Health and Safety Services Management For For 2.53 Approve Related-Party Transaction Re: Providing Goods Transportation and Mechanized Services to Norilsknickelremont LLC Management For For 2.54 Approve Related-Party Transaction Re: Transfer of Ownership of Goods to Norilsknickelremont LLC Management For For 2.55 Approve Related-Party Transaction Re: Provide Goods Transportation and Mechanized Services to CJSC Taimyr Fuel Company Management For For 2.56 Approve Related-Party Transaction Re: Provide Goods Transportation and Mechanized Services to Polar Construction Company Management For For 2.57 Approve Related-Party Transaction Re: Provide Goods Transportation and Mechanized Services to OJSC NTEK Management For For 2.58 Approve Related-Party Transaction Re: Lease of Property to OJSC NTEK Management For For 2.59 Approve Related-Party Transaction Re: Transfer of Ownership of Coal and Other Goods to OJSC Yenisey River Shipping Company Management For For 2.60 Approve Related-Party Transaction Re: Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to Norilskpromtransport LLC Management For For 2.61 Approve Related-Party Transaction Re: Providing Road Rransportation, Mechanized Services and Railway Transportation to Norilskpromtransport LLC Management For For 2.62 Approve Related-Party Transaction Re: Lease of Property to Norilskpromtransport LLC Management For For 2.63 Approve Related-Party Transaction Re: Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to Norilsknickelremont LLC Management For For 2.64 Approve Related-Party Transaction Re: Providing Road Rransportation, Mechanized Services and Railway Transportation to Norilsknickelremont LLC Management For For 2.65 Approve Related-Party Transaction Re: Lease of Property to Norilsknickelremont LLC Management For For 2.66 Approve Related-Party Transaction Re: Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to CJSC Taimyr Fuel Company Management For For 2.67 Approve Related-Party Transaction Re: Providing Road Rransportation, Mechanized Services and Railway Transportation to CJSC Taimyr Fuel Company Management For For 2.68 Approve Related-Party Transaction Re: Lease of Property to CJSC Taimyr Fuel Company Management For For 2.69 Approve Related-Party Transaction Re: Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to Polar Construction Company Management For For 2.70 Approve Related-Party Transaction Re: Providing Loading and Unloading of Materials, Fire Safety Services, and Transportation Services to Polar Construction Company Management For For 2.71 Approve Related-Party Transaction Re: Lease of Property to Polar Construction Company Management For For 2.72 Approve Related-Party Transaction Re: Transfer of Ownership of Equipment, Unfinished Construction Objects and Goods to Gipronickel Institute LLC Management For For 2.73 Approve Related-Party Transaction Re: Provide Services on Fire Safety Supervision to Gipronickel Institute LLC Management For For 2.74 Approve Related-Party Transaction Re: Lease of Property to Gipronickel Institute LLC Management For For 2.75 Approve Related-Party Transaction Re: Transfer of Ownership of Equipment and Unfinished Construction Objects OJSC NTEK Management For For 2.76 Approve Related-Party Transaction Re: Transportation and Weightbridge Services; Fire Safety Supervision and Road Maintenance Services to OJSC NTEK Management For For 2.77 Approve Related-Party Transaction Re: Transfer of Ownership of Goods to OJSC Norilskgazprom Management For For 2.78 Approve Related-Party Transaction Re: Providing Technical Railway Transportation Services to OJSC Norilskgazprom Management For For 2.79 Approve Related-Party Transaction Re: Transfer of Ownership of Goods and Other Products to OJSC Taimyrgaz Management For For MMC NORILSK NICKEL Meeting Date:JUN 06, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends of RUB 248.48 Management For For 5.1 Elect Sergey Barbashev as Director Management None Against 5.2 Elect Alexey Bashkirov as Director Management None Against 5.3 Elect Sergey Bratukhin as Director Management None Against 5.4 Elect Andrey Bugrov as Director Management None Against 5.5 Elect Marianna Zakharova as Director Management None Against 5.6 Elect Egor Ivanov as Director Management None Against 5.7 Elect Stalbek Mishakov as Director Management None Against 5.8 Elect Ardavan Moshiri as Director Management None Against 5.9 Elect Gareth Penny as Director Management None For 5.10 Elect Cornelis J.G. Prinsloo as Director Management None For 5.11 Elect Sergey Skvortsov as Director Management None Against 5.12 Elect Maxim Sokov as Director Management None Against 5.13 Elect Vladislav Solovyev as Director Management None Against 5.14 Elect Robert Edwards as Director Management None For 6.1 Elect Ekaterina Voziyanova as Member of Audit Commission Management For For 6.2 Elect Anna Masalova as Member of Audit Commission Management For For 6.3 Elect Georgiy Svanidze as Member of Audit Commission Management For For 6.4 Elect Vladimir Shilkov as Member of Audit Commission Management For For 6.5 Elect Elena Yanevich as Member of Audit Commission Management For For 7 Ratify Rosekspertiza LLC as Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 8 Ratify CJSC KPMG as Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 9 Approve Remuneration of Directors Management For Against 10 Approve Remuneration of Members of Audit Commission Management For For 11 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For For 12 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For 13 Approve New Edition of Charter Management For Against 14 Approve New Edition of Regulations on General Meetings Management For For 15a1 Approve Related-Party Transaction with OJSC Arkhangelsk Commercial Sea Port Re: Lease of Equipment Management For For 15a2 Approve Related-Party Transaction with OJSC Arkhangelsk Commercial Sea Port Re: Supply of Heat Energy and/or Heat-Carriers Management For For 15a3 Approve Related-Party Transaction with OJSC Arkhangelsk Commercial Sea Port Re: Lease of Equipment Management For For 15a4 Approve Related-Party Transaction with CJSC Taymyr Fuel Company Re: Provision of Petroleum Products Management For For 15a5 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Supply of Materials Required for Maintenance of Machinery, and Hoisting Mechanisms Management For For 15a6 Approve Related-Party Transaction with OJSC NTEK Re: Rendition of Sewage Network Maintenance, and Operation Services Management For For 15a7 Approve Related-Party Transaction with Polar Construction Company LLC Re: Lease of Movable and Immovable Property for Production, and Operation Activities Management For For 15a8 Approve Related-Party Transaction with Polar Construction Company LLC Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 15a9 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Lease of Movable and Immovable Property for Production, and Operation Activities Management For For 15a10 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Transfer of Machinery, WIP Products, and Goods Management For For 15a11 Approve Related-Party Transaction with OJSC Norilskgazprom Re: Land Plot Lease Agreement Management For For 15a12 Approve Related-Party Transaction with OJSC Norilskgazprom Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 15a13 Approve Related-Party Transaction with Norilsk Industrial Transport LLC Re: Lease of Movable and Immovable Property for Production and Operation Activities Management For For 15a14 Approve Related-Party Transaction with Norilsk Industrial Transport LLC Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 15a15 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Lease of Movable and Immovable Property for Production and Operation Activities Management For For 15a16 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 15a17 Approve Related-Party Transaction with CJSC Taymyr Fuel Company Re: Lease of Movable and Immovable Property for Production and Operation Activities Management For For 15a18 Approve Related-Party Transaction with CJSC Taymyr Fuel Company Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 15a19 Approve Related-Party Transaction with OJSC NTEK Re: Sale of Goods Management For For 15a20 Approve Related-Party Transaction with OJSC Taimyrgas Re: Transfer of Inventories, Other Products, and Materials Management For For 15a21 Approve Related-Party Transaction with OJSC Yenisey River Shipping Company Re: Transfer of Coal Management For For 15a22 Approve Related-Party Transaction with OJSC Norilskgazprom Re: Placement of Industrial Wastes Management For For 15a23 Approve Related-Party Transaction with Polar Construction Company LLC Re: Agency Services for Organization of Training Employees Management For For 15a24 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Agency Services for Organization of Training Employees Management For For 15a25 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Organization of Storage and Destruction of Documents, Making Copies, Submission of Information Requested in Course of Inspection Management For For 15a26 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Design Work on Projects Management For For 15a27 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Geodetic Survey Works Management For For 15a28 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Quantitative Chemical Assay of Samples of Raw Materials and Process Cycle Products for Quality Control Management For For 15a29 Approve Related-Party Transaction with Gipronikel Institut LLC Re: External Quality Control of Results of Quantitative Chemical Assay Management For For 15a30 Approve Related-Party Transaction with Gipronikel Institut LLC Re: R&D Services Management For For 15a31 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Design Works, Development of Working and Non-Standard Equipment Design Documentation for Production Units Management For For 15a32 Approve Related-Party Transaction with Gipronikel Institut LLC Re: R&D Works for Production Units Management For For 15a33 Approve Related-Party Transaction with Gipronikel Institut LLC : Feasibility Study for Nadezhda Metallurgical Plant and for Production Association of Concentrators Management For For 15a34 Approve Related-Party Transaction with Gipronikel Institut LLC Re: R&D Works for NMP Facilities and Nickel Plant Shutdown Management For For 15a35 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Unforeseen Design and Survey Works Management For For 15a36 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Development and Approval of Design Documents for Non-Standard Equipment, Approval of Estimates for Start-Up Operations Management For For 15a37 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Cadastral Works Management For For 15a38 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Design Works Management For For 15a39 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Design Works Management For For 15a40 Approve Related-Party Transaction with Gipronikel Institut LLC Re: R&D Works, Approval of Budgeting Documentation and Engineering Documentation for Non-Standardized Equipment, Engineering Documentation Development Management For For 15a41 Approve Related-Party Transaction with Polar Construction Company LLC Re: Execution of Civil, Assembly and Specialized Works Management For For 15a42 Approve Related-Party Transaction with Polar Construction Company LLC Re: Preassembly Equipment Audit Works Management For For 15a43 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Preassembly Equipment Audit Works Management For For 15a44 Approve Related-Party Transaction Norilsknickelremont LLC Re: Transfer of Goods Management For For 15a45 Approve Related-Party Transaction with Polar Contraction Company LLC Re: Lease of Movable Property Management For For 15a46 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Lease of Movable Property Management For For 15b1 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Opening Accounts and Debiting of Monetary Funds Management For For 15b2 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Maintenance of Security Deposit on Accounts Management For For 15b3 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Services of Systems of Information Electronic Transfer and Electronic Payment Systems Management For For 15b4 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Agreements on Procedures and Terms of Interest Rate Charging Management For For 15b5 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Agreements on Procedures of Issuance and Maintenance of International Bank Cards for Employees Management For For 15b6 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Services on Management of Financial Flows of MMC Norilsk Nickel and Its Subsidiaries Management For For 15b7 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Opening of Letters of Credit Management For For 15b8 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Contracts on Placing Deposits Management For For 15b9 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Guarantee Agreements Management For For 15b10 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Agreements on Loan Funds in Form of Credits, Credit Lines, and Overdrafts Management For For 15b11 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Agreements on Promissory Notes Management For For 15b12 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Sale and Purchase of Foreign Currency Management For For 15b13 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Agreements on Derivative Financial Instruments Management For For 15b14 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Sale and Purchase of Precious Metals Management For For 15b15 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Joint Implementation of Corporate Social Programs Management For For 15b16 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Sale and Purchase of Securities Management For For 15c Approve Related-Party Transactions with OJSC Sberbank of Russia, and/or SIB (Cyprus) Ltd., and/or Sberbank CIB (UK) Ltd., and/or Sberbank (Switzerland) AG Re: Guarantee Agreements to Secure Fulfillment of Obligations of Subsidiaries Management For For NATIONAL ALUMINIUM COMPANY LTD Meeting Date:SEP 27, 2013 Record Date: Meeting Type:ANNUAL Ticker:532234 Security ID:Y6211M130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 0.50 Per Share Management For For 3 Reelect P.C. Sharma as Director Management For For 4 Reelect G.P. Joshi as Director Management For For 5 Reelect S.S. Khurana as Director Management For For 6 Elect S.C. Padhy as Director Management For For 7 Elect D.S. Mishra as Director Management For For NEOPHARM CO. Meeting Date:MAR 21, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:092730 Security ID:Y62459105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 100 per Share Management For For 2 Elect Kim Yoon as Inside Director Management For For 3 Approve Total Remuneration of Inside Directors and Outside Director Management For For 4 Authorize Board to Fix Remuneration of Internal Auditor Management For For OIL & NATURAL GAS CORPORATION LTD. Meeting Date:SEP 25, 2013 Record Date: Meeting Type:ANNUAL Ticker:500312 Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends of INR 9.00 Per Share and Approve Final Dividend of INR 0.50 Per Share Management For For 3 Reelect D. Chandrasekharam as Director Management For For 4 Reelect K.S. Jamestin as Director Management For Against 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Elect P.K. Borthakur as Director Management For Against 7 Elect S. Shanker as Director Management For Against 8 Elect K.N. Murthy as Director Management For For 9 Elect N.K. Verma as Director Management For Against OMV AG Meeting Date:MAY 14, 2014 Record Date:MAY 04, 2014 Meeting Type:ANNUAL Ticker:OMV Security ID:A51460110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.25 per Share Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Members Management For For 6 Ratify Ernst & Young as Auditors Management For For 7.1 Approve Performance Share Plan for Key Employees Management For For 7.2 Approve Matching Share Plan for Management Board Members Management For Against 8.1 Elect Supervisory Board Member Murtadha Al Hashmi Management For Against 8.2 Elect Supervisory Board Member Alyazia Ali Saleh Al Kuwaiti Management For Against 8.3 Elect Supervisory Board Member Wolfgang C. Berndt Management For For 8.4 Elect Supervisory Board Member Elif Bilgi Zapparoli Management For For 8.5 Elect Supervisory Board Member Helmut Draxler Management For Against 8.6 Elect Supervisory Board Member Roy Franklin Management For For 8.7 Elect Supervisory Board Member Rudolf Kemler Management For Against 8.8 Elect Supervisory Board Member Wolfram Littich Management For Against 8.9 Elect Supervisory Board Member Herbert Stepic Management For For 8.10 Elect Supervisory Board Member Herbert Werner Management For Against 9 Approve Creation of EUR 32.7 Million Pool of Capital without Preemptive Rights to Guarantee Conversion Rights for Share Plans Management For For PENINSULA LAND LIMITED Meeting Date:AUG 08, 2013 Record Date: Meeting Type:ANNUAL Ticker:503031 Security ID:Y6600P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend on Preference Share of INR 0.50 Per Share and Dividend on Equity Shares of INR 1.50 Per Share Management For For 3 Reelect D.M. Popat as Director Management For For 4 Reelect A. Ghosh as Director Management For For 5 Reelect D. Summanwar as Director Management For For 6 Approve Haribhakti & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Elect A. Dua as Director Management For For 8 Approve Appointment and Remuneration of R.A. Piramal as Executive Vice Chairman Management For For PETROCHINA COMPANY LIMITED Meeting Date:MAY 22, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL Ticker:00857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements Management For For 4 Declare Final Dividend Management For For 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2014 Management For For 6 Appoint KPMG Huazhen as Domestic Auditors and KPMG as International Auditors, and Authorize Board to Fix Their Remuneration Management For For 7a Elect Zhou Jiping as Director Management For For 7b Elect Liao Yongyuan as Director Management For For 7c Elect Wang Dongjin as Director Management For For 7d Elect Yu Baocai as Director Management For For 7e Elect Shen Diancheng as Director Management For For 7f Elect Liu Yuezhen as Director Management For For 7g Elect Liu Hongbin as Director Management For For 7h Elect Chen Zhiwu as Director Management For For 7i Elect Richard H. Matzke as Director Management For For 7j Elect Lin Boqiang as Director Shareholder None For 8a Elect Wang Lixin as Supervisor Management For For 8b Elect Guo Jinping as Supervisor Management For For 8c Elect Li Qingyi as Supervisor Management For For 8d Elect Jia Yimin as Supervisor Management For For 8e Elect Zhang Fengshan as Supervisor Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 02, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 4.b.1 Elect Jose Guimaraes Monforte as Director Nominated by Preferred Shareholders Shareholder None For 4.b.2 Elect Jose Gerdau Johannpeter as Director Nominated by Preferred Shareholders Shareholder None Against 6.b.1 Elect Walter Luis Bernardes Albertoni and Roberto Lamb (Alternate) as Fiscal Council Members Nominated by Preferred Shareholders Shareholder None For POLNORD S.A. Meeting Date:AUG 23, 2013 Record Date:AUG 08, 2013 Meeting Type:SPECIAL Ticker:PND Security ID:X6671C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For For 2 Acknowledge Proper Convening of Meeting Management None None 3 Approve Agenda of Meeting Management For For 4 Approve Issuance of Series R Shares without Preemptive Rights for Private Placement Management For Against 5 Approve Issuance of Series S1 Shares without Preemptive Rights for Private Placement Management For Against 6 Approve Issuance of Series S2 Shares with Preemptive Rights Management For For 7 Amend Statute to Reflect Changes in Capital Management For Against 8 Approve Conditional Increase in Share Capital in Connection with Issuance of Convertible Warrants Proposed under Item 9, and Related Statute Amendments Management For Against 9 Approve Issuance of Warrants without Preemptive Rights Convertible into Series T Shares Management For Against 10 Close Meeting Management None None POLNORD S.A. Meeting Date:OCT 25, 2013 Record Date:OCT 09, 2013 Meeting Type:SPECIAL Ticker:PND Security ID:X6671C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For Did Not Vote 2 Acknowledge Proper Convening of Meeting Management For Did Not Vote 3 Approve Agenda of Meeting Management For Did Not Vote 4 Elect Members of Vote Counting Commission Management For Did Not Vote 5 Approve Conditional Increase in Share Capital in Connection with Issuance of Convertible Warrants Proposed under Item 6, and Related Statute Amendments Management For Did Not Vote 6 Approve Issuance of Warrants without Preemptive Rights Convertible into Series S Shares Management For Did Not Vote 7 Close Meeting Management None None POLNORD S.A. Meeting Date:DEC 03, 2013 Record Date:NOV 17, 2013 Meeting Type:SPECIAL Ticker:PND Security ID:X6671C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For For 2 Acknowledge Proper Convening of Meeting Management None None 3 Approve Agenda of Meeting Management For For 4 Elect Members of Vote Counting Commission Management For For 5 Amend Statute Management For For 6 Amend Regulations on General Meetings Management For For 7 Approve Changes in Composition of Supervisory Board Management For For 8 Close Meeting Management None None POLNORD S.A. Meeting Date:JAN 29, 2014 Record Date:JAN 13, 2014 Meeting Type:SPECIAL Ticker:PND Security ID:X6671C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For For 2 Acknowledge Proper Convening of Meeting Management None None 3 Approve Agenda of Meeting; Approve Meeting Procedures Management For For 4 Elect Members of Vote Counting Commission Management For For 5 Approve Changes in Composition of Supervisory Board Management For For 6 Close Meeting Management None None PT ASTRA INTERNATIONAL TBK Meeting Date:APR 29, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors and Commissioners and Approve Their Remuneration Management For Against 4 Approve Auditors Management For For PT BANK CENTRAL ASIA TBK Meeting Date:APR 07, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:BBCA Security ID:Y7123P138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Discharge Directors and Commissioners Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors and/or Commissioners Management For For 4 Approve Remuneration of Directors and Commissioners Management For For 5 Approve Auditors Management For For 6 Approve Interim Dividends Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:MAY 07, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Auditors Management For For 4 Elect Directors and/or Commissioners Management For For 5 Approve Remuneration of Directors, Commissioners, and Sharia Members Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 27, 2014 Record Date:FEB 13, 2014 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2013 Performance Result and 2014 Work Plan Management None None 2 Accept Financial Statements Management For For 3 Approve Dividend of THB 6.00 Per Share Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors and Sub-Committees Management For For 6.1 Elect Suthep Liumsirijarern as Director Management For For 6.2 Elect Ampon Kittiampon as Director Management For For 6.3 Elect Pailin Chuchottaworn as Director Management For For 6.4 Elect Manas Jamveha as Director Management For For 6.5 Elect Tevin Vongvanich as Director Management For For PTT PCL Meeting Date:APR 10, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:PTT Security ID:Y6883U113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividend THB 13 Per Share Management For For 4.1 Elect Prajin Jantong as Director Management For For 4.2 Elect Montri Sotangkul as Director Management For For 4.3 Elect Thosaporn Sirisumphand as Director Management For For 4.4 Elect Sihasak Phuangketkeow as Director Management For For 4.5 Elect Athapol Yaisawang as Director Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Office of The Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Other Business Management For Against SESA STERLITE LTD. Meeting Date:JAN 18, 2014 Record Date:DEC 06, 2013 Meeting Type:SPECIAL Ticker:500295 Security ID:Y7673N111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Borrowing Powers Management For Against 2 Approve Pledging of Assets for Debt Management For Against 3 Approve Appointment and Remuneration of N. Agarwal as Executive Vice-Chairman Management For For 4 Approve Appointment and Remuneration of M.S. Mehta as CEO Management For For 5 Approve Change in Designation of P.K. Mukherjee from Managing Director to Executive Director (Iron Ore Business) and Approve His Remuneration Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:SEP 16, 2013 Record Date:SEP 09, 2013 Meeting Type:SPECIAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve to Extend the Validity Period of the Resolution for the Company's Issuance of Corporate Bond Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:MAY 22, 2014 Record Date:MAY 14, 2014 Meeting Type:ANNUAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Report of the Board of Directors Management For For 2 Approve 2013 Annual Report and Summary Management For For 3 Approve 2013 Report of the Board of Supervisors Management For Against 4 Approve 2013 Financial Statements Management For For 5 Approve 2013 Profit Distribution and Dividend Plan Management For For 6.1 Elect Non-independent Director Zheng Shaoping Shareholder None For 6.2 Elect Non-independent Director Zhang Rizhong Shareholder None For 6.3 Elect Non-independent Director Deng Weidong Shareholder None For 6.4 Elect Non-independent Director Wang Zhixian Shareholder None For 6.5 Elect Non-independent Director Li Yubin Shareholder None For 6.6 Elect Non-independent Director Zhang Jianguo Shareholder None For 7.1 Elect Independent Director Yan Kesheng Management For For 7.2 Elect Independent Director Su Qiyun Management For For 7.3 Elect Independent Director Li Changqing Management For For 8 Approve Allowance of Independent Directors and Expense Fees Management For For 9.1 Elect Supervisor Yu Liming Shareholder None For 9.2 Elect Supervisor Wen Ling Shareholder None For 9.3 Elect Supervisor Zhao Jianli Shareholder None For 10 Approve Appointment of 2014 External Auditor Management For For 11 Approve Financial Services Agreement Between the Company and Zhongkai Finance Co., Ltd. Management For Against 12 Approve Amendments to Articles of Association Management For For 13 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For For 14 Amend Rules and Procedures Regarding Meetings of Board of Directors Management For For 15 Amend Working System for Independent Directors Management For For 16 Amend Rules and Procedures Regarding Meetings of Board of Supervisors Management For For 17 Amend Related-Party Transaction Management System Management For For SIAM COMMERCIAL BANK PCL Meeting Date:APR 03, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:SCB Security ID:Y7905M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Directors' Report Management None None 2 Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend of THB 5.25 Per Share Management For For 4 Approve Remuneration and Bonus of Directors Management For For 5.1 Elect Khunying Jada Wattanasiritham as Director Management For For 5.2 Elect Disnadda Diskul as Director Management For For 5.3 Elect Chirayu Isarangkun Na Ayuthaya as Director Management For For 5.4 Elect Ekamol Kiriwat as Director Management For For 5.5 Elect Apisak Tantivorawong as Director Management For For 6 Approve KPMG Poomchai Audit Co. Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Sale of All Ordinary Shares in The Siam Commercial Samaggi Insurance Public Co. Ltd. to ACE INA International Holdings Ltd. Management For For 8 Authorize Executive Committee, or the Chairman of the Executive Committee, or the President to Execute Any Actions Relating to the Share Sale and Purchase Agreement Management For For 9 Amend Memorandum of Association to Reflect Changes in Registered Capital Management For For SK INNOVATION CO., LTD. Meeting Date:MAR 21, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:096770 Security ID:Y8063L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 3,200 per Share Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For Against TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend of INR 12.00 Per Equity Share and Approve Final Dividend of INR 20.00 Per Equity Share Management For For 3 Approve Dividend on Redeemable Preference Shares Management For For 4 Reelect P. Vandrevala as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For Against 6 Elect V. Thyagarajan as Independent Non-Executive Director Management For For 7 Elect C.M. Christensen as Independent Non-Executive Director Management For Against 8 Elect R. Sommer as Independent Non-Executive Director Management For For 9 Elect O.P. Bhatt as Independent Non-Executive Director Management For For 10 Elect V. Kelkar as Independent Non-Executive Director Management For For 11 Elect A. Mehta as Independent Non-Executive Director Management For For 12 Approve Commission Remuneration for Non-Executive Directors Management For For 13 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For Against THE ARAB POTASH COMPANY Meeting Date:APR 29, 2014 Record Date:APR 27, 2014 Meeting Type:ANNUAL Ticker:APOT Security ID:M1461V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For Did Not Vote 2 Approve Board Report on Company Operations and Future Business Plan Management For Did Not Vote 3 Approve Auditors' Report on Company Financial Statements Management For Did Not Vote 4 Accept Consolidated Financial Statements Management For Did Not Vote 5 Accept Solidarity and Mutual Support of Arab Potash and Jordan Bromine in Their Obligations Regarding The Natural Gas Purchase Agreement Management For Did Not Vote 6 Approve Allocation of Income and Dividends Management For Did Not Vote 7 Ratify Auditors and Fix Their Remuneration Management For Did Not Vote 8 Other Business Management For Did Not Vote TMK OAO Meeting Date:NOV 11, 2013 Record Date:OCT 04, 2013 Meeting Type:SPECIAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 1.04 per Share for First Six Months of Fiscal 2013 Management For For TMK OAO Meeting Date:JUN 19, 2014 Record Date:MAY 05, 2014 Meeting Type:ANNUAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report and Financial Statements Management For For 2 Approve Allocation of Income and Dividends of RUB 0.78 Management For For 3.1 Elect Dmitry Pumpyansky as Director Management None Against 3.2 Elect Aleksandr Shiryayev as Director Management None Against 3.3 Elect Andrey Kaplunov as Director Management None Against 3.4 Elect Igor Khmelevsky as Director Management None Against 3.5 Elect Mikhail Alekseev as Director Management None For 3.6 Elect Aleksandr Shokhin as Director Management None For 3.7 Elect Robert Foresman as Director Management None For 3.8 Elect Peter O`Brien as Director Management None For 3.9 Elect Elena Blagova as Director Management None Against 3.10 Elect Oleg Shchegolev as Director Management None For 3.11 Elect Sergey Papin as Director Management None Against 3.12 Elect Anatoly Chubays as Director Management None Against 4.1 Elect Aleksandr Maksimenko as Member of Audit Commission Management For For 4.2 Elect Aleksandr Vorobyev as Member of Audit Commission Management For For 4.3 Elect Nina Pozdnyakova as Member of Audit Commission Management For For 5 Ratify OOO Ernst & Young as Auditor Management For For 6 Approve Related-Party Transactions Re: Loan and Guarantee Agreements Management For For TUPRAS TURKIYE PETROL RAFINERILERI A.S. Meeting Date:MAR 31, 2014 Record Date: Meeting Type:ANNUAL Ticker:TUPRS Security ID:M8966X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Reports Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board Management For For 6 Approve Profit Distribution Policy Management For For 7 Approve Allocation of Income Management For For 8 Elect Directors Management For For 9 Receive Information on Remuneration Policy Management None None 10 Approve Director Remuneration Management For For 11 Ratify External Auditors Management For For 12 Receive Information on Related Party Transactions Management None None 13 Approve Upper Limit of Donations for 2014 Management For Against 14 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 15 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 16 Wishes Management None None UNILEVER PLC Meeting Date:MAY 14, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:ULVR Security ID:G92087165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Paul Polman as Director Management For For 5 Re-elect Jean-Marc Huet as Director Management For For 6 Re-elect Laura Cha as Director Management For For 7 Re-elect Louise Fresco as Director Management For For 8 Re-elect Ann Fudge as Director Management For For 9 Re-elect Dr Byron Grote as Director Management For For 10 Re-elect Mary Ma as Director Management For For 11 Re-elect Hixonia Nyasulu as Director Management For For 12 Re-elect Sir Malcolm Rifkind as Director Management For For 13 Re-elect John Rishton as Director Management For For 14 Re-elect Kees Storm as Director Management For For 15 Re-elect Michael Treschow as Director Management For For 16 Re-elect Paul Walsh as Director Management For For 17 Elect Feike Sijbesma as Director Management For For 18 Appoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise EU Political Donations and Expenditure Management For Against 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VALE S.A. Meeting Date:APR 17, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2013 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Alternate Directors Management None None 4 Elect Fiscal Council Member(s) Nominated by Preferred Shareholders Shareholder None Abstain 5 Approve Remuneration of Company's Management Management For Against 1 Approve Cancellation of Treasury Shares Management For For 2 Authorize Capitalization of Reserves Management For For 3 Amend Article 5 to Reflect Changes in Capital Management For For VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:AUG 20, 2013 Record Date: Meeting Type:ANNUAL Ticker:00539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend by Way of Scrip Dividend Scheme Management For For 3a Elect Choi Lin Hung as Director Management For For 3b Elect Kan Ka Hon as Director Management For For 3c Elect Phaisalakani Vichai as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For For VTECH HOLDINGS LTD Meeting Date:JUL 12, 2013 Record Date:JUL 08, 2013 Meeting Type:ANNUAL Ticker:00303 Security ID:G9400S132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Pang King Fai as Director Management For For 3b Elect Michael Tien Puk Sun as Director Management For For 3c Elect Wong Kai Man as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Authorize Reissuance of Repurchased Shares Management For For WAL-MART DE MEXICO S.A.B. DE C.V. Meeting Date:MAR 20, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:WALMEXV Security ID:P98180105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Board of Directors' Report Management For For 1b Approve CEO's Reports Management For For 1c Approve Report of Audit and Corporate Practices Committees Management For For 1d Approve Report on Adherence to Fiscal Obligations Management For For 1e Approve Report Re: Employee Stock Purchase Plan Management For For 1f Approve Report on Share Repurchase Reserves Management For For 1g Approve Report on Wal-Mart de Mexico Foundation Management For For 2 Approve Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Reduction in Share Capital via Cancellation of Treasury Shares Management For For 5 Elect or Ratify Directors, Chairmen of Audit and Corporate Governance Committees; Approve Their Remuneration Management For For 6 Authorize Board to Ratify and Execute Approved Resolutions Management For For WIN HANVERKY HOLDINGS LTD. Meeting Date:FEB 13, 2014 Record Date: Meeting Type:SPECIAL Ticker:03322 Security ID:G9716W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Grant of Options to Li Kwok Tung Roy Under the Share Option Scheme Management For Against 2 Approve Grant of Options to Lai Ching Ping Under the Share Option Scheme Management For Against 3 Approve Grant of Options to Lee Kwok Leung Under the Share Option Scheme Management For Against 4 Approve Grant of Options to Lai Ho Man Under the Share Option Scheme Management For Against WIN HANVERKY HOLDINGS LTD. Meeting Date:JUN 05, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:03322 Security ID:G9716W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Lee Kwok Leung as Director Management For For 3a2 Elect Chow Chi Wai as Director Management For For 3a3 Elect Chan Kwong Fai as Director Management For For 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Emerging Markets Fund By (Signature and Title)*/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, * Print the name and title of each signing officer under his or her signature.
